MEMORANDUM**
Christopher Michael Leon appeals his jury-trial conviction and 63-month sentence for felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Leon has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Leon has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.